DETAILED ACTION
		Application No. 16/705,855 filed on 12/06/2019 has been examined. In this Office Action, claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections 
	Claims 1 and 19-20 are objected to because of the following informalities:  target information and/or the source information provide two different meaning. It is suggested to write in either one format such “and” or “or” for purpose of clarifications. Appropriate correction is required. 
 	
Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-4 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 19 and 20 recites monitoring target information, fact checking the target information by comparing the target information with source information, presenting a status of the target information. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 19 and 20 recite limitations of “monitoring target information with a device; fact checking the target information by comparing the target information with source information to generate a result; presenting a status of the target information in real-time based on the result of the comparison of the target information with the source information, wherein the comparison of the target information with the source information includes utilizing a scoring system based on classifying the target information and/or the source information”. This process monitoring target information, fact checking the target information by comparing the target information with source information, presenting a status of the target information. This process can be a mental process, as a person can perform to monitor target information, comparing the target information with source information and present a status of the target information. Such step of fact checking the target information that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 19 and 20 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 19 and 20 recites additional elements “monitoring target information..;”, “fact checking the target information by comparing the target information....;”, “presenting a status of the target information...;”. The limitations, “monitoring target information..;”, “fact checking the target information by comparing the target information....;”, “presenting a status of the target information...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of “monitoring target information..;”, “fact checking the target information....;”, “presenting a status of the target information..;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the 
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – a device (in claim 19), a non-transitory memory (in claim 20), a device and a non-transitory memory in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of monitoring, comparing, presenting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 19 and 20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2-4, 11-18 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2-4, 11-18 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “utilizing pattern matching for fact checking…”, “searching for the exact match…”, “analyzing a validity rating…” and “presenting the status of the target information..”, which is abstract idea of a generic computer component of monitoring, comparing, presenting, and therefore, does not amount to significantly more than the abstract idea.

Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of patent no. 10,558,927 B2 (claims 1-20), patent no. 9,928,464 B2 (claims 1-20), patent no. 9,595,007 B2 (claims 1-18), patent no. 9,361,382 B2 (claims 1-19) and patent no. 8,990,234 B2 (claims 1-20) . The Patent No. 10,558,927 B2 (claims 1-20), patent no. 9,928,464 B2 (claims 1-20), patent no. 9,595,007 B2 (claims 1-18), patent no. 9,361,382 B2 (claims 1-19) and patent no. 8,990,234 B2 (claims 1-20) contain (e.g., monitoring target information…,  fact checking the target information…, presenting a status of the target information) almost similar element (e.g., monitoring target information, fact checking the target information by comparing the target information with source information, presenting a status of the target information) of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myslinski (US 8185448 B1).  
 	As per claim 1, Myslinski  teaches a method comprising: a. monitoring target information with a device; b. fact checking the target information by comparing the target information with source information to generate a result; and c. presenting a status of the target information in real-time based on the result of the comparison of the target information with the source information (col.1, lines 31-67 to col.3, lines 1-67, e.g., fact checking system verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources. The fact checking system automatically monitors, processes, fact checks information and indicates a status of the information), wherein the comparison of the target information with the source information includes utilizing a scoring system based on classifying the target information and/or the source information (col.3, lines 54-67 to col.49, lines 1-49, e.g., fact checking system verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources , the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor). 

 	As per claim 7, wherein a plurality of fact check queues are implemented, wherein a first fact check queue contains the segments to be fact checked in real-time, and the second fact check queue contains the segments to be fact checked in non-real-time (col.3-col.49, e.g., a queue is implemented to store facts and segments to be fact checked in real-time, facts are first checked manually or automatically which is able to occur in real-time). 
 	As per claim 8, further comprising parsing the target information into segments and prioritizing the segments, so that a highest priority segment is fact checked first, wherein priority is based on a presenter of the target information (col.3-col.49, e.g., parsing the target information into segments and prioritizing the segments). 
 	As per claim 9, further comprising parsing the target information into phrases, parsing the phrases into words, counting the number of words in each phrase, and comparing each phrase with source information containing the same number of words as the number of words in the phrase being compared (col.3-col.49, e.g., parsing the 
 	As per claim 10, wherein the source information includes only source information in a classification matching a keyword detected in the target information (col.3-col.49, e.g., classification of content is determined based on keywords). 
 	As per claim 12, further comprising analyzing a validity rating of an entity providing the target information, wherein if the validity rating of the entity is below a threshold, then source information is limited to sources with a rating above a reliability threshold (col.3-col.49, e.g., users are able to designate the threshold, For example, a user specifies to fact check using only sources with designate threshold). 
 	As per claim 13, wherein the target information comprises an image and/or a video (col.3-col.49, e.g., the fact checker monitors video and audio and comparing the video and audio). 
 	As per claim 14, wherein the target information comprises social media content (col.3-col.49, e.g., the information is able to be taken from a social networking site). 
 	As per claim 15, wherein presenting the status of the target information includes indicating a bias (col.3-col.49, e.g., the fact checker monitors a news story for bias or one-sidedness and presents helpful information to provide a full story). 

 	As per claim 17, wherein fact checking the target information comprises utilizing manual analysis (col.3-col.49, e.g., facts are first checked manually or automatically which is able to occur in real-time). 
 	As per claim 18, wherein the status of the target information comprises a validity rating of a provider of the target information (col.3-col.49, e.g., validity rating of the information). 
Regarding claim 19, claim 19 is rejected for substantially the same reason as claim 1 above.

Regarding claim 20, claim 20 is rejected for substantially the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myslinski et al (US 8,185,448 B1) in view of Balabine et al (US 2014/0075557 A1).
 	As per claim 2, Myslinski teaches wherein comparing includes at least one of: i. searching for an exact match of the target information in the source information and returning the result of the exact match search if the exact match is found; ii. utilizing pattern matching for fact checking and returning the result of the pattern matching fact check if a pattern matching result confidence score is above a pattern matching result confidence threshold; and iii. utilizing a natural language search for fact checking and returning the result of the natural language fact check if a natural language result confidence score is above a natural language result confidence threshold (col.3, lines 54-67 to col.49, lines 1-49, e.g., fact checking system verifies the correctness of information and/or characterizes the information by comparing the information with one or more sources , the sources are rated using a rating system so that sources that provide false or inaccurate information are rated as poor); 
Myslinski does not explicitly teach wherein searching for the exact match begins searching the source information located on a fastest access time hardware device and continues to slower access time hardware devices; wherein utilizing pattern matching 
However, Balabine teaches wherein searching for the exact match begins searching the source information located on a fastest access time hardware device and continues to slower access time hardware devices; wherein utilizing pattern matching begins utilizing the source information located on the fastest access time hardware device and continues to the slower access time hardware devices; and wherein the natural language search begins searching the source information located on the fastest access time hardware device and continues to the slower access time hardware devices ([0098]-[0106], e.g., determining location of the requested information in the faster Short Term Storage and lower Long Term Storage and providing the requested information to user from faster Short Term Storage and lower Long Term Storage wherein the faster Short Term storage is significantly faster than in a slower long term storage).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Balabine with the teachings of Myslinski in order to efficiently determining location of the requested information in the faster Short Term Storage and lower Long Term Storage and providing the requested information to user from faster Short Term Storage and lower 
 	As per claim 3, wherein most popular, most recent and most common information is stored in the fastest access time hardware device, and less popular, less recent and less common information is stored in the slower access hardware devices ([0098]-[0106], e.g., determining location of the requested information in the faster Short Term Storage and lower Long Term Storage and providing the requested information to user from faster Short Term Storage and lower Long Term Storage wherein the faster Short Term storage is significantly faster than in a slower long term storage, Balabine).  
 	As per claim 4, wherein searching for the exact match begins searching the source information located in a designated fact checking database and then goes to a broader set of source information; wherein utilizing pattern matching begins utilizing the source information located in the designated fact checking database, then goes to the broader set of source information; and wherein the natural language search begins searching the source information located in the designated fact checking database, then goes to the broader set of source information (col.3-col.49, e.g., pattern matching begins utilizing the source information located in the designated fact checking database and fact checking is a straight text comparison implementation including natural language, Myslinski). 
 	As per claim 11, wherein searching for the exact match begins searching the source information controlled by a media company, then using crowdsourced data as the source information, and then using world wide web data for fact checking; wherein 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter

	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.